Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 1 of 16
            Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 2 of 16



        E      WR PDNH DQ\ XQWUXH VWDWHPHQW RI D PDWHULDO IDFW RU WR RPLW WR VWDWH D PDWHULDO IDFW

               QHFHVVDU\ LQ RUGHU WR PDNH WKH VWDWHPHQWV PDGH LQ WKH OLJKW RI WKH FLUFXPVWDQFHV

               XQGHU ZKLFK WKH\ ZHUH PDGH QRW PLVOHDGLQJ RU

        F      WR HQJDJH LQ DQ\ DFW SUDFWLFH RU FRXUVH RI EXVLQHVV ZKLFK RSHUDWHV RU ZRXOG

       RSHUDWH DV D IUDXG RU GHFHLW XSRQ DQ\ SHUVRQ

       ,7 ,6 )857+(5 25'(5(' $'-8'*(' $1' '(&5((' WKDW DV SURYLGHG LQ

)HGHUDO 5XOH RI &LYLO 3URFHGXUH  G   WKH IRUHJRLQJ SDUDJUDSK DOVR ELQGV WKH IROORZLQJ ZKR

UHFHLYH DFWXDO QRWLFH RI WKLV -XGJPHQW E\ SHUVRQDO VHUYLFH RU RWKHUZLVH D 'HIHQGDQW¶V RIILFHUV

DJHQWV VHUYDQWV HPSOR\HHV DQG DWWRUQH\V DQG E RWKHU SHUVRQV LQ DFWLYH FRQFHUW RU

SDUWLFLSDWLRQ ZLWK 'HIHQGDQW RU ZLWK DQ\RQH GHVFULEHG LQ D 

                                                ,,

       ,7 ,6 +(5(%< )857+(5 25'(5(' $'-8'*(' $1' '(&5((' WKDW 'HIHQGDQW

LV SHUPDQHQWO\ UHVWUDLQHG DQG HQMRLQHG IURP YLRODWLQJ 5XOH  RI 5HJXODWLRQ * > &)5 

@ ZKLFK SURYLGHV WKDW

        D      :KHQHYHU D UHJLVWUDQW RU D SHUVRQ DFWLQJ RQ LWV EHKDOI SXEOLFO\ GLVFORVHV PDWHULDO

               LQIRUPDWLRQ WKDW LQFOXGHV D QRQ*$$3 ILQDQFLDO PHDVXUH WKH UHJLVWUDQW PXVW

               DFFRPSDQ\ WKDW QRQ*$$3 PHDVXUH ZLWK

                 $ SUHVHQWDWLRQ RI WKH PRVW GLUHFWO\ FRPSDUDEOH ILQDQFLDO PHDVXUH FDOFXODWHG

                  DQG SUHVHQWHG LQ DFFRUGDQFH ZLWK *HQHUDOO\ $FFHSWHG $FFRXQWLQJ 3ULQFLSOHV

                   *$$3  DQG

                 $ UHFRQFLOLDWLRQ E\ VFKHGXOH RU RWKHU FOHDUO\ XQGHUVWDQGDEOH PHWKRG  ZKLFK

                  VKDOO EH TXDQWLWDWLYH IRU KLVWRULFDO QRQ*$$3 PHDVXUHV SUHVHQWHG DQG

                  TXDQWLWDWLYH WR WKH H[WHQW DYDLODEOH ZLWKRXW XQUHDVRQDEOH HIIRUWV IRU IRUZDUG



                                                 
            Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 3 of 16



                   ORRNLQJ LQIRUPDWLRQ RI WKH GLIIHUHQFHV EHWZHHQ WKH QRQ*$$3 ILQDQFLDO

                   PHDVXUH GLVFORVHG RU UHOHDVHG ZLWK WKH PRVW FRPSDUDEOH ILQDQFLDO PHDVXUH RU

                   PHDVXUHV FDOFXODWHG DQG SUHVHQWHG LQ DFFRUGDQFH ZLWK *$$3

        E      $ UHJLVWUDQW RU D SHUVRQ DFWLQJ RQ LWV EHKDOI VKDOO QRW PDNH SXEOLF D QRQ*$$3

               ILQDQFLDO PHDVXUH WKDW WDNHQ WRJHWKHU ZLWK WKH LQIRUPDWLRQ DFFRPSDQ\LQJ WKDW

               PHDVXUH DQ\ RWKHU DFFRPSDQ\LQJ GLVFXVVLRQ RI WKDW PHDVXUH FRQWDLQV DQ XQWUXH

               VWDWHPHQW RI D PDWHULDO IDFW RU RPLWV WR VWDWH D PDWHULDO IDFW QHFHVVDU\ LQ RUGHU WR

               PDNH WKH SUHVHQWDWLRQ RI WKH QRQ*$$3 ILQDQFLDO PHDVXUH LQ OLJKW RI WKH

               FLUFXPVWDQFHV XQGHU ZKLFK LW LV SUHVHQWHG QRW PLVOHDGLQJ

       ,7 ,6 )857+(5 25'(5(' $'-8'*(' $1' '(&5((' WKDW DV SURYLGHG LQ

)HGHUDO 5XOH RI &LYLO 3URFHGXUH  G   WKH IRUHJRLQJ SDUDJUDSK DOVR ELQGV WKH IROORZLQJ ZKR

UHFHLYH DFWXDO QRWLFH RI WKLV )LQDO -XGJPHQW E\ SHUVRQDO VHUYLFH RU RWKHUZLVH D 'HIHQGDQW¶V

RIILFHUV DJHQWV VHUYDQWV HPSOR\HHV DQG DWWRUQH\V DQG E RWKHU SHUVRQV LQ DFWLYH FRQFHUW RU

SDUWLFLSDWLRQ ZLWK 'HIHQGDQW RU ZLWK DQ\RQH GHVFULEHG LQ D 

                                                  ,,,

       ,7 ,6 +(5(%< )857+(5 25'(5(' $'-8'*(' $1' '(&5((' WKDW SXUVXDQW

WR 6HFWLRQ  G  RI WKH ([FKDQJH $FW > 86&  X G  @ 'HIHQGDQW LV SURKLELWHG IURP

DFWLQJ DV DQ RIILFHU RU GLUHFWRU RI DQ\ LVVXHU WKDW KDV D FODVV RI VHFXULWLHV UHJLVWHUHG SXUVXDQW WR

6HFWLRQ  RI WKH ([FKDQJH $FW > 86&  O@ RU WKDW LV UHTXLUHG WR ILOH UHSRUWV SXUVXDQW WR

6HFWLRQ  G RI WKH ([FKDQJH $FW > 86&  R G @

                                                 ,9

       8SRQ PRWLRQ RI WKH &RPPLVVLRQ WKH &RXUW VKDOO GHWHUPLQH ZKHWKHU LW LV DSSURSULDWH WR

RUGHU GLVJRUJHPHQW RI LOOJRWWHQ JDLQV DQGRU D FLYLO SHQDOW\ SXUVXDQW WR 6HFWLRQ  G  RI WKH



                                                   
          Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 4 of 16



([FKDQJH $FW > 86&  X G  @ DQG LI VR WKH DPRXQW V RI WKH GLVJRUJHPHQW DQGRU FLYLO

SHQDOW\ ,I GLVJRUJHPHQW LV RUGHUHG 'HIHQGDQW VKDOO SD\ SUHMXGJPHQW LQWHUHVW WKHUHRQ

FDOFXODWHG IURP 'HFHPEHU   EDVHG RQ WKH UDWH RI LQWHUHVW XVHG E\ WKH ,QWHUQDO 5HYHQXH

6HUYLFH IRU WKH XQGHUSD\PHQW RI IHGHUDO LQFRPH WD[ DV VHW IRUWK LQ  86&   D   ,Q

FRQQHFWLRQ ZLWK WKH &RPPLVVLRQ¶V PRWLRQ IRU GLVJRUJHPHQW DQGRU FLYLO SHQDOWLHV DQG DW DQ\

KHDULQJ KHOG RQ VXFK D PRWLRQ D 'HIHQGDQW ZLOO EH SUHFOXGHG IURP DUJXLQJ WKDW KH GLG QRW

YLRODWH WKH IHGHUDO VHFXULWLHV ODZV DV DOOHJHG LQ WKH &RPSODLQW E 'HIHQGDQW PD\ QRW FKDOOHQJH

WKH YDOLGLW\ RI WKH &RQVHQW RU WKLV -XGJPHQW F VROHO\ IRU WKH SXUSRVHV RI VXFK PRWLRQ WKH

DOOHJDWLRQV RI WKH &RPSODLQW VKDOO EH DFFHSWHG DV DQG GHHPHG WUXH E\ WKH &RXUW DQG G WKH

&RXUW PD\ GHWHUPLQH WKH LVVXHV UDLVHG LQ WKH PRWLRQ RQ WKH EDVLV RI DIILGDYLWV GHFODUDWLRQV

H[FHUSWV RI VZRUQ GHSRVLWLRQ RU LQYHVWLJDWLYH WHVWLPRQ\ DQG GRFXPHQWDU\ HYLGHQFH ZLWKRXW

UHJDUG WR WKH VWDQGDUGV IRU VXPPDU\ MXGJPHQW FRQWDLQHG LQ 5XOH  F RI WKH )HGHUDO 5XOHV RI

&LYLO 3URFHGXUH ,Q FRQQHFWLRQ ZLWK WKH &RPPLVVLRQ¶V PRWLRQ IRU GLVJRUJHPHQW DQGRU FLYLO

SHQDOWLHV WKH SDUWLHV PD\ WDNH GLVFRYHU\ LQFOXGLQJ GLVFRYHU\ IURP DSSURSULDWH QRQSDUWLHV

                                                9

       ,7 ,6 )857+(5 25'(5(' $'-8'*(' $1' '(&5((' WKDW WKH &RQVHQW LV

LQFRUSRUDWHG KHUHLQ ZLWK WKH VDPH IRUFH DQG HIIHFW DV LI IXOO\ VHW IRUWK KHUHLQ DQG WKDW 'HIHQGDQW

VKDOO FRPSO\ ZLWK DOO RI WKH XQGHUWDNLQJV DQG DJUHHPHQWV VHW IRUWK WKHUHLQ

                                                9,

       ,7 ,6 )857+(5 25'(5(' $'-8'*(' $1' '(&5((' WKDW IRU SXUSRVHV RI

H[FHSWLRQV WR GLVFKDUJH VHW IRUWK LQ 6HFWLRQ  RI WKH %DQNUXSWF\ &RGH  86&   WKH

DOOHJDWLRQV LQ WKH FRPSODLQW DUH WUXH DQG DGPLWWHG E\ 'HIHQGDQW DQG IXUWKHU DQ\ GHEW IRU

GLVJRUJHPHQW SUHMXGJPHQW LQWHUHVW FLYLO SHQDOW\ RU RWKHU DPRXQWV GXH E\ 'HIHQGDQW XQGHU WKLV



                                                 
          Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 5 of 16



-XGJPHQW RU DQ\ RWKHU MXGJPHQW RUGHU FRQVHQW RUGHU GHFUHH RU VHWWOHPHQW DJUHHPHQW HQWHUHG LQ

FRQQHFWLRQ ZLWK WKLV SURFHHGLQJ LV D GHEW IRU WKH YLRODWLRQ E\ 'HIHQGDQW RI WKH IHGHUDO VHFXULWLHV

ODZV RU DQ\ UHJXODWLRQ RU RUGHU LVVXHG XQGHU VXFK ODZV DV VHW IRUWK LQ 6HFWLRQ  D  RI WKH

%DQNUXSWF\ &RGH  86&   D  

                                               9,,

       ,7 ,6 )857+(5 25'(5(' $'-8'*(' $1' '(&5((' WKDW WKLV &RXUW VKDOO UHWDLQ

MXULVGLFWLRQ RI WKLV PDWWHU IRU WKH SXUSRVHV RI HQIRUFLQJ WKH WHUPV RI WKLV -XGJPHQW

                                               9,,,

       7KHUH EHLQJ QR MXVW UHDVRQ IRU GHOD\ SXUVXDQW WR 5XOH  E RI WKH )HGHUDO 5XOHV RI &LYLO

3URFHGXUH WKH &OHUN LV RUGHUHG WR HQWHU WKLV -XGJPHQW IRUWKZLWK DQG ZLWKRXW IXUWKHU QRWLFH


'DWHG BBBBBBBBBBBBBB
        August 2       

                                              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              81,7(' 67$7(6 ',675,&7 -8'*(




                                                 
             Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 6 of 16



81,7(' 67$7(6 ',675,&7 &2857
6287+(51 ',675,&7 2) 1(: <25.
[
6(&85,7,(6 $1' (;&+$1*( &200,66,21                                              
                                                                                 
                                    3ODLQWLII                                    1R  &LY  $7
                                                                                 
                  DJDLQVW                                                    
                                                                                  (&) &DVH
0,&+$(/ $ &$552// 0,&+$(/ 9 3$33$*$//2                                       
67(9(1 $ 63/$,1 DQG 0,&+$(/ 0257,0(5                                          
                                                                                 
                                    'HIHQGDQWV                                  
[


                      &216(17 2) '()(1'$17 67(9(1 $ 63/$,1

              'HIHQGDQW 6WHYHQ $ 6SODLQ ³'HIHQGDQW´ ZDLYHV VHUYLFH RI D VXPPRQV DQG WKH

FRPSODLQW LQ WKLV DFWLRQ HQWHUV D JHQHUDO DSSHDUDQFH DQG DGPLWV WKH &RXUW¶V MXULVGLFWLRQ RYHU

'HIHQGDQW DQG RYHU WKH VXEMHFW PDWWHU RI WKLV DFWLRQ

              'HIHQGDQW KDV SOHDGHG JXLOW\ WR FULPLQDO FRQGXFW UHODWLQJ WR FHUWDLQ PDWWHUV

DOOHJHG LQ WKH FRPSODLQW LQ WKLV DFWLRQ 6SHFLILFDOO\ LQ United States v. Steven Splain 1R  &U

 96% 6'1< ³United States v. Splain”  'HIHQGDQW SOHDGHG JXLOW\ WR RQH FRXQW RI

FRQVSLUDF\ WR FRPPLW VHFXULWLHV IUDXG LQ YLRODWLRQ RI  86&   DQG RQH FRXQW RI VHFXULWLHV

IUDXG LQ YLRODWLRQ RI 86&  M E  ,Q FRQQHFWLRQ ZLWK WKDW SOHD 'HIHQGDQW DGPLWWHG WKH

IDFWV VHW RXW LQ WKH WUDQVFULSW RI KLV SOHD DOORFXWLRQ WKDW LV DWWDFKHG DV ([KLELW $ WR WKLV &RQVHQW

7KLV &RQVHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW UHJDUGOHVV RI WKH H[LVWHQFH RU RXWFRPH RI DQ\

IXUWKHU SURFHHGLQJV LQ United States v. Splain

              'HIHQGDQW KHUHE\ FRQVHQWV WR WKH HQWU\ RI WKH -XGJPHQW LQ WKH IRUP DWWDFKHG

KHUHWR WKH ³-XGJPHQW´ DQG LQFRUSRUDWHG E\ UHIHUHQFH KHUHLQ ZKLFK DPRQJ RWKHU WKLQJV




                                                    
            Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 7 of 16



                D      SHUPDQHQWO\ UHVWUDLQV DQG HQMRLQV 'HIHQGDQW IURP YLRODWLRQV RI 6HFWLRQ

                        E RI WKH 6HFXULWLHV ([FKDQJH $FW RI  ³([FKDQJH $FW´ > 86&

                        M E @DQG 5XOH E WKHUHXQGHU > &)5 E@ DQG 5XOH

                        E RI 5HJXODWLRQ * > &)5  @ DQG

                E      EDUV 'HIHQGDQW IURP VHUYLQJ DV DQ RIILFHU RU GLUHFWRU RI D SXEOLFO\KHOG

                       FRUSRUDWLRQ XQGHU 6HFWLRQ  G  RI WKH ([FKDQJH $FW > 86& 

                       X G  @

             'HIHQGDQW DJUHHV WKDW XSRQ PRWLRQ RI WKH &RPPLVVLRQ WKH &RXUW VKDOO GHWHUPLQH

ZKHWKHU LW LV DSSURSULDWH WR RUGHU GLVJRUJHPHQW RI LOOJRWWHQ JDLQV DQGRU D FLYLO SHQDOW\ SXUVXDQW

WR 6HFWLRQ  G  RI WKH ([FKDQJH $FW > 86&  X G  @ DQG LI VR WKH DPRXQW V RI WKH

GLVJRUJHPHQW DQGRU FLYLO SHQDOW\ 7KH 'HIHQGDQW IXUWKHU XQGHUVWDQGV WKDW LI GLVJRUJHPHQW LV

RUGHUHG 'HIHQGDQW VKDOO SD\ SUHMXGJPHQW LQWHUHVW WKHUHRQ FDOFXODWHG IURP 'HFHPEHU  

EDVHG RQ WKH UDWH RI LQWHUHVW XVHG E\ WKH ,QWHUQDO 5HYHQXH 6HUYLFH IRU WKH XQGHUSD\PHQW RI

IHGHUDO LQFRPH WD[ DV VHW IRUWK LQ  86&   D   'HIHQGDQW IXUWKHU DJUHHV WKDW LQ

FRQQHFWLRQ ZLWK WKH &RPPLVVLRQ¶V PRWLRQ IRU GLVJRUJHPHQW DQGRU FLYLO SHQDOWLHV DQG DW DQ\

KHDULQJ KHOG RQ VXFK D PRWLRQ D 'HIHQGDQW ZLOO EH SUHFOXGHG IURP DUJXLQJ WKDW KH GLG QRW

YLRODWH WKH IHGHUDO VHFXULWLHV ODZV DV DOOHJHG LQ WKH &RPSODLQW E 'HIHQGDQW PD\ QRW FKDOOHQJH

WKH YDOLGLW\ RI WKLV &RQVHQW RU WKH -XGJPHQW F VROHO\ IRU WKH SXUSRVHV RI VXFK PRWLRQ WKH

DOOHJDWLRQV RI WKH &RPSODLQW VKDOO EH DFFHSWHG DV DQG GHHPHG WUXH E\ WKH &RXUW DQG G WKH

&RXUW PD\ GHWHUPLQH WKH LVVXHV UDLVHG LQ WKH PRWLRQ RQ WKH EDVLV RI DIILGDYLWV GHFODUDWLRQV

H[FHUSWV RI VZRUQ GHSRVLWLRQ RU LQYHVWLJDWLYH WHVWLPRQ\ DQG GRFXPHQWDU\ HYLGHQFH ZLWKRXW

UHJDUG WR WKH VWDQGDUGV IRU VXPPDU\ MXGJPHQW FRQWDLQHG LQ 5XOH  F RI WKH )HGHUDO 5XOHV RI




                                                 
             Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 8 of 16



&LYLO 3URFHGXUH ,Q FRQQHFWLRQ ZLWK WKH &RPPLVVLRQ¶V PRWLRQ IRU GLVJRUJHPHQW DQGRU FLYLO

SHQDOWLHV WKH SDUWLHV PD\ WDNH GLVFRYHU\ LQFOXGLQJ GLVFRYHU\ IURP DSSURSULDWH QRQSDUWLHV

              'HIHQGDQW ZDLYHV WKH HQWU\ RI ILQGLQJV RI IDFW DQG FRQFOXVLRQV RI ODZ SXUVXDQW WR

5XOH  RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH

              'HIHQGDQW ZDLYHV WKH ULJKW LI DQ\ WR D MXU\ WULDO DQG WR DSSHDO IURP WKH HQWU\ RI

WKH -XGJPHQW

              'HIHQGDQW HQWHUV LQWR WKLV &RQVHQW YROXQWDULO\ DQG UHSUHVHQWV WKDW QR WKUHDWV

RIIHUV SURPLVHV RU LQGXFHPHQWV RI DQ\ NLQG KDYH EHHQ PDGH E\ WKH &RPPLVVLRQ RU DQ\

PHPEHU RIILFHU HPSOR\HH DJHQW RU UHSUHVHQWDWLYH RI WKH &RPPLVVLRQ WR LQGXFH 'HIHQGDQW WR

HQWHU LQWR WKLV &RQVHQW

              'HIHQGDQW DJUHHV WKDW WKLV &RQVHQW VKDOO EH LQFRUSRUDWHG LQWR WKH -XGJPHQW ZLWK

WKH VDPH IRUFH DQG HIIHFW DV LI IXOO\ VHW IRUWK WKHUHLQ

              'HIHQGDQW ZLOO QRW RSSRVH WKH HQIRUFHPHQW RI WKH -XGJPHQW RQ WKH JURXQG LI DQ\

H[LVWV WKDW LW IDLOV WR FRPSO\ ZLWK 5XOH  G RI WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH DQG KHUHE\

ZDLYHV DQ\ REMHFWLRQ EDVHG WKHUHRQ

              'HIHQGDQW ZDLYHV VHUYLFH RI WKH -XGJPHQW DQG DJUHHV WKDW HQWU\ RI WKH -XGJPHQW

E\ WKH &RXUW DQG ILOLQJ ZLWK WKH &OHUN RI WKH &RXUW ZLOO FRQVWLWXWH QRWLFH WR 'HIHQGDQW RI LWV WHUPV

DQG FRQGLWLRQV 'HIHQGDQW IXUWKHU DJUHHV WR SURYLGH FRXQVHO IRU WKH &RPPLVVLRQ ZLWKLQ WKLUW\

GD\V DIWHU WKH -XGJPHQW LV ILOHG ZLWK WKH &OHUN RI WKH &RXUW ZLWK DQ DIILGDYLW RU GHFODUDWLRQ

VWDWLQJ WKDW 'HIHQGDQW KDV UHFHLYHG DQG UHDG D FRS\ RI WKH -XGJPHQW

             &RQVLVWHQW ZLWK  &)5   I  WKLV &RQVHQW UHVROYHV RQO\ WKH FODLPV

DVVHUWHG DJDLQVW 'HIHQGDQW LQ WKLV FLYLO SURFHHGLQJ 'HIHQGDQW DFNQRZOHGJHV WKDW QR SURPLVH RU

UHSUHVHQWDWLRQ KDV EHHQ PDGH E\ WKH &RPPLVVLRQ RU DQ\ PHPEHU RIILFHU HPSOR\HH DJHQW RU



                                                   
          Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 9 of 16



UHSUHVHQWDWLYH RI WKH &RPPLVVLRQ ZLWK UHJDUG WR DQ\ FULPLQDO OLDELOLW\ WKDW PD\ KDYH DULVHQ RU

PD\ DULVH IURP WKH IDFWV XQGHUO\LQJ WKLV DFWLRQ RU LPPXQLW\ IURP DQ\ VXFK FULPLQDO OLDELOLW\

'HIHQGDQW ZDLYHV DQ\ FODLP RI 'RXEOH -HRSDUG\ EDVHG XSRQ WKH VHWWOHPHQW RI WKLV SURFHHGLQJ

LQFOXGLQJ WKH LPSRVLWLRQ RI DQ\ UHPHG\ RU FLYLO SHQDOW\ KHUHLQ 'HIHQGDQW IXUWKHU DFNQRZOHGJHV

WKDW WKH &RXUW V HQWU\ RI D SHUPDQHQW LQMXQFWLRQ PD\ KDYH FROODWHUDO FRQVHTXHQFHV XQGHU IHGHUDO

RU VWDWH ODZ DQG WKH UXOHV DQG UHJXODWLRQV RI VHOIUHJXODWRU\ RUJDQL]DWLRQV OLFHQVLQJ ERDUGV DQG

RWKHU UHJXODWRU\ RUJDQL]DWLRQV 6XFK FROODWHUDO FRQVHTXHQFHV LQFOXGH EXW DUH QRW OLPLWHG WR D

VWDWXWRU\ GLVTXDOLILFDWLRQ ZLWK UHVSHFW WR PHPEHUVKLS RU SDUWLFLSDWLRQ LQ RU DVVRFLDWLRQ ZLWK D

PHPEHU RI D VHOIUHJXODWRU\ RUJDQL]DWLRQ 7KLV VWDWXWRU\ GLVTXDOLILFDWLRQ KDV FRQVHTXHQFHV WKDW

DUH VHSDUDWH IURP DQ\ VDQFWLRQ LPSRVHG LQ DQ DGPLQLVWUDWLYH SURFHHGLQJ ,Q DGGLWLRQ LQ DQ\

GLVFLSOLQDU\ SURFHHGLQJ EHIRUH WKH &RPPLVVLRQ EDVHG RQ WKH HQWU\ RI WKH LQMXQFWLRQ LQ WKLV

DFWLRQ 'HIHQGDQW XQGHUVWDQGV WKDW KH VKDOO QRW EH SHUPLWWHG WR FRQWHVW WKH IDFWXDO DOOHJDWLRQV RI

WKH FRPSODLQW LQ WKLV DFWLRQ

            'HIHQGDQW XQGHUVWDQGV DQG DJUHHV WR FRPSO\ ZLWK WKH WHUPV RI  &)5

  H  ZKLFK SURYLGHV LQ SDUW WKDW LW LV WKH &RPPLVVLRQ V SROLF\ ³QRW WR SHUPLW D GHIHQGDQW RU

UHVSRQGHQW WR FRQVHQW WR D MXGJPHQW RU RUGHU WKDW LPSRVHV D VDQFWLRQ ZKLOH GHQ\LQJ WKH

DOOHJDWLRQV LQ WKH FRPSODLQW RU RUGHU IRU SURFHHGLQJV´ $V SDUW RI 'HIHQGDQW¶V DJUHHPHQW WR

FRPSO\ ZLWK WKH WHUPV RI 6HFWLRQ  H  'HIHQGDQW DFNQRZOHGJHV WKH JXLOW\ SOHD IRU UHODWHG

FRQGXFW GHVFULEHG LQ SDUDJUDSK  DERYH DQG L ZLOO QRW WDNH DQ\ DFWLRQ RU PDNH RU SHUPLW WR EH

PDGH DQ\ SXEOLF VWDWHPHQW GHQ\LQJ GLUHFWO\ RU LQGLUHFWO\ DQ\ DOOHJDWLRQ LQ WKH FRPSODLQW RU

FUHDWLQJ WKH LPSUHVVLRQ WKDW WKH FRPSODLQW LV ZLWKRXW IDFWXDO EDVLV LL ZLOO QRW PDNH RU SHUPLW WR

EH PDGH DQ\ SXEOLF VWDWHPHQW WR WKH HIIHFW WKDW 'HIHQGDQW GRHV QRW DGPLW WKH DOOHJDWLRQV RI WKH

FRPSODLQW RU WKDW WKLV &RQVHQW FRQWDLQV QR DGPLVVLRQ RI WKH DOOHJDWLRQV LLL XSRQ WKH ILOLQJ RI



                                                 
         Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 10 of 16



WKLV &RQVHQW 'HIHQGDQW KHUHE\ ZLWKGUDZV DQ\ SDSHUV ILOHG LQ WKLV DFWLRQ WR WKH H[WHQW WKDW WKH\

GHQ\ DQ\ DOOHJDWLRQ LQ WKH FRPSODLQW DQG LY VWLSXODWHV IRU SXUSRVHV RI H[FHSWLRQV WR GLVFKDUJH

VHW IRUWK LQ 6HFWLRQ  RI WKH %DQNUXSWF\ &RGH  86&   WKDW WKH DOOHJDWLRQV LQ WKH

FRPSODLQW DUH WUXH DQG IXUWKHU WKDW DQ\ GHEW IRU GLVJRUJHPHQW SUHMXGJPHQW LQWHUHVW FLYLO

SHQDOW\ RU RWKHU DPRXQWV GXH E\ 'HIHQGDQW XQGHU WKH -XGJPHQW RU DQ\ RWKHU MXGJPHQW RUGHU

FRQVHQW RUGHU GHFUHH RU VHWWOHPHQW DJUHHPHQW HQWHUHG LQ FRQQHFWLRQ ZLWK WKLV SURFHHGLQJ LV D

GHEW IRU WKH YLRODWLRQ E\ 'HIHQGDQW RI WKH IHGHUDO VHFXULWLHV ODZV RU DQ\ UHJXODWLRQ RU RUGHU

LVVXHG XQGHU VXFK ODZV DV VHW IRUWK LQ 6HFWLRQ  D  RI WKH %DQNUXSWF\ &RGH  86& 

 D   ,I 'HIHQGDQW EUHDFKHV WKLV DJUHHPHQW WKH &RPPLVVLRQ PD\ SHWLWLRQ WKH &RXUW WR

YDFDWH WKH -XGJPHQW DQG UHVWRUH WKLV DFWLRQ WR LWV DFWLYH GRFNHW 1RWKLQJ LQ WKLV SDUDJUDSK DIIHFWV

'HIHQGDQW¶V L WHVWLPRQLDO REOLJDWLRQV RU LL ULJKW WR WDNH OHJDO RU IDFWXDO SRVLWLRQV LQ OLWLJDWLRQ

RU RWKHU OHJDO SURFHHGLQJV LQ ZKLFK WKH &RPPLVVLRQ LV QRW D SDUW\

            'HIHQGDQW KHUHE\ ZDLYHV DQ\ ULJKWV XQGHU WKH (TXDO $FFHVV WR -XVWLFH $FW WKH

6PDOO %XVLQHVV 5HJXODWRU\ (QIRUFHPHQW )DLUQHVV $FW RI  RU DQ\ RWKHU SURYLVLRQ RI ODZ WR

VHHN IURP WKH 8QLWHG 6WDWHV RU DQ\ DJHQF\ RU DQ\ RIILFLDO RI WKH 8QLWHG 6WDWHV DFWLQJ LQ KLV RU

KHU RIILFLDO FDSDFLW\ GLUHFWO\ RU LQGLUHFWO\ UHLPEXUVHPHQW RI DWWRUQH\¶V IHHV RU RWKHU IHHV

H[SHQVHV RU FRVWV H[SHQGHG E\ 'HIHQGDQW WR GHIHQG DJDLQVW WKLV DFWLRQ )RU WKHVH SXUSRVHV

'HIHQGDQW DJUHHV WKDW 'HIHQGDQW LV QRW WKH SUHYDLOLQJ SDUW\ LQ WKLV DFWLRQ VLQFH WKH SDUWLHV KDYH

UHDFKHG D JRRG IDLWK VHWWOHPHQW

            ,Q FRQQHFWLRQ ZLWK WKLV DFWLRQ DQG DQ\ UHODWHG MXGLFLDO RU DGPLQLVWUDWLYH

SURFHHGLQJ RU LQYHVWLJDWLRQ FRPPHQFHG E\ WKH &RPPLVVLRQ RU WR ZKLFK WKH &RPPLVVLRQ LV D

SDUW\ 'HIHQGDQW L DJUHHV WR DSSHDU DQG EH LQWHUYLHZHG E\ &RPPLVVLRQ VWDII DW VXFK WLPHV DQG

SODFHV DV WKH VWDII UHTXHVWV XSRQ UHDVRQDEOH QRWLFH LL ZLOO DFFHSW VHUYLFH E\ PDLO RU IDFVLPLOH



                                                  
Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 11 of 16
Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 12 of 16
Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 13 of 16




                    EXHIBIT A
     J7GYSPL
       Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 14 of 16   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 cr 519

5    STEVEN SPLAIN,

6                     Defendant.
                                                   Plea
7    ------------------------------x

8                                                  New York, N.Y.
                                                   July 16, 2019
9                                                  3:40 p.m.

10   Before:

11
                           HON. VERNON S. BRODERICK,
12
                                                   District Judge
13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: DANIEL M. TRACER
          Assistant United States Attorney
17
     COHEN & GRESSER LLP
18        Attorneys for Defendant
     BY: MARK S. COHEN
19        NATHANIEL P.T. READ
          JONATHAN S. ABERNETHY
20
     Also Present:
21   Diana Chow, U.S. Postal Inspector
     Dayshawn Bostic and Lisa Chan, Pretrial Services
22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J7GYSPL
       Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 15 of 16   25

1               THE COURT:   Has anyone made any promise to you as to

2    what your sentence will be?

3               THE DEFENDANT:    No.

4               THE COURT:   Now, let me ask, Mr. Splain, how do you

5    plead?

6               THE DEFENDANT:    Guilty.

7               THE COURT:   Now, Mr. Splain, as I mentioned earlier,

8    we've reached the time in the proceedings where I'm going to

9    ask you to please tell me in your own words what it is you did

10   that makes you believe you're guilty of Counts One and Two.

11              THE DEFENDANT:    I was the chief accounting officer at

12   Brixmor Property Group, Inc., a real estate investment trust,

13   from 2005 to February 2016.        Brixmor went public in late fall

14   2013.

15              From that time through 2015, Brixmor was required to

16   file and did file quarterly and annual financial reports with

17   the Securities and Exchange Commission.

18              During my time at Brixmor, I believed that one of the

19   key metrics used to evaluate Brixmor's financial performance

20   was Same Store Net Operating Income or SSNOI.

21              SSNOI was expressed at Brixmor as a percentage

22   describing the relative increase or decrease in net operating

23   income between a current reported period and a prior reported

24   period with respect to properties owned by Brixmor in both

25   periods.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J7GYSPL
       Case 1:19-cv-07199-AT Document 10 Filed 08/02/19 Page 16 of 16     26

1              Between late 2013 through 2015, I and others at

2    Brixmor agreed to smooth, meaning to falsely inflate or

3    deflate, Brixmor's SSNOI figures.       We did this to ensure that

4    the SSNOI figures reported to the investors were within

5    Brixmor's publicly announced SSNOI guidance for the year and to

6    convey that Brixmor was accomplishing predictable and stable

7    SSNOI growth from quarter to quarter.

8              In addition, as chief accounting officer, I signed and

9    certified the accuracy of SEC filings that contained false

10   information about Brixmor's SSNOI results, including a Form

11   10-Q for the third quarter of 2014 which was dated November 4,

12   2014.

13             When I engaged in this conduct, I knew what I was

14   doing was wrong, and I deeply regret what I did.          I'm here

15   today to accept responsibility for my actions by pleading

16   guilty.

17             THE COURT:    Where was Brixmor at the time you were

18   working there?

19             THE DEFENDANT:     Here, in New York.

20             THE COURT:    So here in Manhattan?

21             THE DEFENDANT:     Yes.

22             THE COURT:    Let me ask Mr. Cohen.

23             Do you know of any valid defense that would prevail at

24   trial, or do you know of any reason why your client should not

25   be permitted to plead guilty?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
